PER CURIAM.
The defendant, Montrell Williams, appeals the trial court's final judgment of conviction and sentence for burglary, trespass, theft, and criminal mischief. At the defendant's jury trial, Florida Standard Jury Instruction (Criminal) 3.7, "Plea of Not Guilty; Reasonable Doubt; and Burden of Proof," was not given to the jury, nor was it included in the written jury instructions. The State has confessed error on this point, as it is fundamental error for a trial court to fail to instruct the jury on the contents of Standard Jury Instruction 3.7. Smith v. State, 260 So. 3d 578 (Fla. 3d DCA 2019) ("[T]he trial court's failure to instruct the jury as to Florida Standard Jury Instruction (Criminal) 3.7 Plea of Not Guilty; Reasonable Doubt, and Burden of Proof, or any similar instruction, constituted fundamental error."). Accordingly, we reverse the defendant's conviction and sentence and remand for a new trial.
Reversed and remanded.